Citation Nr: 1428239	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  10-13 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a compensable initial disability rating for the service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from October 1985 to July 1992 and July 2007 to August 2008. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Veteran was afforded a VA audiology examination in November 2009, the Board finds that another examination is needed to determine the current severity of the Veteran's bilateral hearing loss.  Specifically, the Veteran indicated that his hearing has gotten worse in a March 2010 statement; VA treatment records indicate that the Veteran was issued hearing aids in February 2010; and a June 2013 note indicates that the Veteran has mild to severe hearing loss across all frequencies, with moderately impaired speech understanding bilaterally.  However, no current audiogram was available.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records since June 2013.  

2.  Schedule the Veteran for a VA audiology examination to determine the current severity of his bilateral hearing loss disability.  

3.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



